              Case 4:20-cv-03968 Document 28 Filed on 12/17/20 in TXSD Page 1 of 4
               Case 4:20-cv-03968 Document 10-2 Filed on 11/24/20 in TXSD Page 1 of 2

AO 440 (Rev 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   Southern District of Texas

                 US Synthetic Corporation




                           Plahnifils)
                               v.                                      Civil Action No. 4:20-cv-03968

               Iljin Diamond Co., Ltd., et at


                          Defetulant(s)


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Iljin USA Inc.
                                   15995 N. Barkers Landing Rd. #310,
                                   Houston, Texas 77079




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency. or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. TN: a ns eser or motion must be served on the plaintiff or plaintiff's attorney.
                                miranda Y. Jenw
whose name and address are: Porter Hedges LLP
                                1000 Main St., 36th Floor
                                Houston, Texas 77002
                                mirandajonesOporterhedges.com



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                David J. Bradley, Clerk °Irwin


Date: November 24. 2020
                                                                                s/ Jacqueline Mara
                                                                                Signature ofClerk or Deputy Clerk
               Case 4:20-cv-03968 Document 28 Filed on 12/17/20 in TXSD Page 2 of 4
                Case 4:20-cv-03968 Document 10-2 Filed on 11/24/20 in TXSD Page 2 of 2

AO 440 (Rev 06/12) Summons in a Civil Action (Pane 2)

Civil Action No. 4:20-cv-03968

                                                    PROOF OF SERVICE
                    (This section should not be.filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, lfanj)
was received by me on Nato
                                                                               0    °
          O 1 personally served the summons on t                         of " k
                                                                                   on Nato                             : or
                                                     lq•C°
          • I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there.
          on (date)                               ,   and mailed a copy to the individual's last known address; or

          O I served the summons on (name ofindividual)                                                                            , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                   on (date)                           ;   or
          O I returned the summons unexecuted because                                                                                  :or
          fJ Other tspecilj.):




          My fees are S                           for travel and $                       'kervices, for a total of S            0.00

                                                                              1 ‘ Nak
          I declare under penalty of peljury that this in                    rI is 44440
                                                                        (‘         v‘

Date:                                                              R°
                                                                                               Server's signature



                                                                                           Printed name and title




                                                                                               Server's address

Additional information regarding attempted service, etc:




          Print                       Save As...                                                                           Reset
      Case 4:20-cv-03968 Document 28 Filed on 12/17/20 in TXSD Page 3 of 4




                                  AFFIDAVIT OF SERVICE
                            UNITED STATES DISTRICT COURT
                               SOUTHERN District of Texas
Case Number: 4:20-CV-03968

Plaintiff:
US Synthetic Corporation
vs.

Defendant:
Iljin Diamond Co., Ltd.

Received these papers on the 2nd day of December, 2020 at 11:07 am to be served on ILJIN USA INC.
By Delivering To Registered Agent Ha-Young Yoo Or President/Director, WOOSUK CHUNG, 15995
N. BARKERS LANDING ROAD, #310, HOUSTON, TX 77079.

I, ALEXANDRA TEDDER, being duly sworn, depose and say that on the 2nd day of December, 2020 at
2:08 pm, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT
FOR JURY DEMAND, CIVIL COVER SHEET, WITH EXHIBITS, WAIVER OF THE SERVICE OF
SUMMONS, ORDER FOR CONFERENCE AND DISCLOSURE OF INTERESTED PARTIES, AND
COURT PROCEDURES AND PRACTICES OF JUDGE ALFRED H. BENNETT, NOTICE OF A
LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS TO any officer, a managing or
general agent, or any other agent authorized by appointment or by law to receive service of
processon behalf of Win China Co., Ltd., WAIVER OF THE SERVICE OF SUMMONS, COMPLAINT
AND JURY DEMAND WITH EXHIBITS, WAIVER OF THE SERVICE OF SUMMONS, ORDER FOR
CONFERENCE AND DISCLOSURE OF INTERESTED PARTIES, AND COURT PROCEDURES AND
PRACTICES OF JUDGE ALFRED H. BENNETT, NOTICE OF A LAWSUIT AND REQUEST TO WAIVE
SERVICE OF A SUMMONS TO any officer, a managing or general agent, or any other agent
authorized by appointment or by law to receive service of process on behalf of Iljin Diamond Co.,
Ltd., WAIVER OF THE SERVICE OF SUMMONS, COMPLAINT AND JURY DEMAND WITH EXHIBITS,
WAIVER OF THE SERVICE OF SUMMONS, ORDER FOR CONFERENCE AND DISCLOSURE OF
INTERESTED PARTIES, AND COURT PROCEDURES AND PRACTICES OF JUDGE ALFRED H.
BENNETT„ NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS TO any
officer, a managing or general agent, or any other agent authorized by appointment or by law to
receive service of process on behalf of Iljin Diamond Co., Ltd.., WAIVER OF THE SERVICE OF
SUMMONS, COMPLAINT AND JURY DEMAND WITH EXHIBITS, WAIVER OF THE SERVICE OF
SUMMONS, ORDER FOR CONFERENCE AND DISCLOSURE OF INTERESTED PARTIES, AND
COURT PROCEDURES AND PRACTICES OF JUDGE ALFRED H. BENNETT, NOTICE OF A
LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS TO any officer, a managing or
general agent, or any other agent authorized by appointment or by law to receive service of
process on behalf of Iljin Europe GmbH.., WAIVER OF THE SERVICE OF SUMMONS, COMPLAINT
AND JURY DEMAND WITH EXHIBITS, WAIVER OF THE SERVICE OF SUMMONS, ORDER FOR
CONFERENCE AND DISCLOSURE OF INTERESTED PARTIES, AND COURT PROCEDURES AND
PRACTICES OF JUDGE ALFRED H. BENNETT, NOTICE OF A LAWSUIT AND REQUEST TO WAIVE
SERVICE OF A SUMMONS TO any officer, a managing or general agent, or any other agent
authorized by appointment or by law to receive service of processon behalf of lljin Holdings Co.,
Ltd.., WAIVER OF THE SERVICE OF SUMMONS, COMPLAINT AND JURY DEMAND WITH
EXHIBITS, WAIVER OF THE SERVICE OF SUMMONS, ORDER FOR CONFERENCE AND
DISCLOSURE OF INTERESTED PARTIES, AND COURT PROCEDURES AND PRACTICES OF
JUDGE ALFRED H. BENNETT, NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A
SUMMONS TO any officer, a managing or general agent, or any other agent authorized by
                 Case 4:20-cv-03968 Document 28 Filed on 12/17/20 in TXSD Page 4 of 4




                                           AFFIDAVIT OF SERVICE For 4:20-CV-03968

        appointment or by law to receive service of process on behalf of Iljin Japan Co., Ltd.., WAIVER OF
        THE SERVICE OF SUMMONS, COMPLAINT AND JURY DEMAND WITH EXHIBITS, WAIVER OF THE
        SERVICE OF SUMMONS, ORDER FOR CONFERENCE AND DISCLOSURE OF INTERESTED
        PARTIES, AND COURT PROCEDURES AND PRACTICES OF JUDGE A with the date and hour of
        service endorsed thereon by me, to: HENRY YOO as DIRECTOR AND AUTHORZED AGENT FOR
        SERVICE for ILJIN USA INC. By Delivering To Registered Agent Ha-Young Yoo Or, at the address of:
        15995 N. BARKERS LANDING ROAD, #310, HOUSTON, TX 77079, and informed said person of the
        contents therein, in compliance with state statutes.

        Description of Person Served: Age: 54, Sex: M, Race/Skin Color: Asian, Height: 5'6", Weight: 140, Hair:
        Black, Glasses: Y




        I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
        Server, in good standing, in the judicial circuit in which the process was served.




                                                                                            /4-0(44, Te,t/e
                                                                                          ALEXANDRA TEDDER
        Subscribed and Sworn to before me on the 2nd                                      Process Server
        day of December, 2020 by      ffiant who is
        personally known to me
                                                                                          Our Job Serial Number: DNE-2020001133
                                                                                          Ref: 3370181
        NOTARY PUBLIC
                                                   yngtu 01992.2020 Database Services. Ina - Process Servers Toolbox V8.1p
 `                 DONNIE DEMONS MORELAND, SR.
zl??.-*;,41•-.(gil Notary Public, State of Texas
7--V-.".4.: Comm. Expires
                                    03-10-2023
   iiiiiiiiii        Notary ID 125315149
